DETAILED ACTION


1.	This office action is in response to amendment filed on Jan. 11, 2022. Claims 1-3, 10, 15-16, and 20 have been amended. No claims have been canceled. No new claim has been added. Claims 1-20 have been presented. Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 01/11/2022 is persuasive thus, the application is in condition to be allowed. 
4. 	Applicant’s arguments on 01/11/2022 regarding the objections of claims in view of amendments/arguments of the claims are persuasive thus, the objections of the claims are withdrawn by the examiner. 
5.	Applicant arguments on pages 9-11 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 101 Alice in view of proper amendments/arguments to the claims are persuasive as the rejection of the claims under 35 U.S.C. 101 Alice are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 101 Alice are withdrawn by the examiner.
6.	Applicant arguments on pages 12-14 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 102/103 in view of amendments to the claims based on allowable subject matter mentioned in previous non-final office action mailed out on 10/12/2021 are 

Allowable Subject Matter
7. 	Independent claims 1, 10, and 16 are allowed over prior art of record. Dependent claims 2-9, 11-15, and 17-20 depend on the above-mentioned independent claims 1, 10, and 16 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 19 are allowed in view of the prior art.
The closest prior art of Adam Meghji (US 2021/0119764) discloses securing access to resource and access rights using cryptography and the blockchain that enhance the security of resource access using hierarchical deterministic (HD) cryptography and the blockchain (Meghji, abstract), and Czarny et al. (US Publication No. 9,749,349) discloses a computer security vulnerability assessment is performed with product binary data and product vulnerability data that correspond with product identification data (Czarny, Abstract), however, the prior art taken alone or in combination fails to teach or suggest performing, by the computer system within the second security zone, a second scan of the second database to determine whether a randomly selected second group of data objects stored in the second database comply with the second set of security rules; and conveying, by the computer system, results of the first and second scans to a repository zone for review by an administrator, wherein the results are conveyed without conveying the data objects stored in the first and second databases to the repository zone; wherein at least one of the first and second scans includes a particular scan of a particular security zone in which at least one characteristic of the particular scan is adjusted, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 10 and 16 recite similar limitations as claim 1 above.
Dependent claims 2-9, 11-15, and 17-20 depend upon the above-mentioned allowed independent claims 1, 10 and 16 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tola et al. US 20200328885, disclosing communicating over a network, including encrypting and decrypting communications of data over the network for providing 
Kvet et al., 2018 IEEE PROCEEDING OF THE 22ND CONFERENCE OF FRUCT ASSOCIATION, “Temporal Database Architecture Enhancements”, disclosing server architecture – instance and the physical database that based on the time spectrum identification after Select statement definition to form the statement into pre-prepared parsed versions and the solution is based on the simple interconnection of the migrated blocks, by which the maximal level of the migration is two blocks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437